315 So. 2d 128 (1975)
In re Jerry Jerome CROWDEN
v.
STATE.
Ex parte Jerry Jerome Crowden.
SC 1334.
Supreme Court of Alabama.
July 3, 1975.
John W. Davis, III, Montgomery, for petitioner.
No appearance for respondent.
SHORES, Justice.
Petition of Jerry Jerome Crowden for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Crowden v. State, 55 Ala.App. 325, 315 So. 2d 122.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.